USCA4 Appeal: 20-7471      Doc: 6         Filed: 01/24/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7471


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DEANDRE SCOTT ESTELLE, a/k/a Dre,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:12-cr-00020-JPB-JSK-6)


        Submitted: November 23, 2021                                      Decided: January 24, 2022


        Before GREGORY, Chief Judge, WYNN, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Deandre Scott Estelle, Appellant Pro Se. Lynette Danae DeMasi-Lemon, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7471        Doc: 6         Filed: 01/24/2022    Pg: 2 of 3




        PER CURIAM:

               Deandre Scott Estelle appeals the district court’s order denying relief on his motion

        for compassionate release under 18 U.S.C. § 3582(c)(1) for failure to exhaust his

        administrative remedies. We review the district court’s order for abuse of discretion. See

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). A district court may reduce a

        defendant’s term of imprisonment:

               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the [BOP] to bring a motion on
               the defendant’s behalf or the lapse of 30 days from the receipt of such a
               request by the warden of the defendant’s facility, whichever is earlier.

        18 U.S.C. § 3582(c)(1)(A). We recently held “that a defendant may file a motion on his

        own behalf 30 days after the warden receives his request, regardless of whether the

        defendant exhausted his administrative remedies” and that this “threshold requirement is

        non-jurisdictional and thus subject to waiver.” United States v. Muhammad, 16 F.4th 126,

        129 (4th Cir. 2021). Instead, “the statute’s requirement that a defendant satisfy the

        threshold requirement before filing a motion in the district court is a non-jurisdictional

        claim-processing rule.” Id. at 130.

               Here, the district court erred by dismissing Estelle’s motion for failure to exhaust

        where he attached proof that the warden had denied his request more than 30 days prior to

        the date he filed his second motion. Accordingly, we vacate and remand for further

        proceedings. *     We dispense with oral argument because the facts and legal contentions




               *
                   We express no opinion as to the merits of Estelle’s motion.

                                                      2
USCA4 Appeal: 20-7471         Doc: 6     Filed: 01/24/2022     Pg: 3 of 3




        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                   VACATED AND REMANDED




                                                    3